     Exhibit 10.10

CONSULTING AGREEMENT

Consulting agreement dated this 6th day of February, 2009, by and between World
Series of Golf (WSG) hereinafter referred to as “Client”, and John F. Slitz,
Slitz & Company, hereinafter referred to as “Consultant.”

1. Engagement. Client agrees to engage Consultant for the purpose of advising
the company on business strategies, fund raising, organizational growth and
staffing particularly focused but not exclusive to the Internet activities and
opportunities of the Company. The Consultant will also perform the role of
Chairman of the Board with its attendant responsibilities and duties.

2. Deliverables. Consultant will deliver opinions, advice and recommendations,
in either written or verbal form, at such times and places as the parties shall
mutually agree upon.

3. Duration of Engagement. This engagement shall commence January 1, 2009, and
conclude December 30, 2011. Client acknowledges that Consultant has existing
responsibilities to other clients and his own company that may require
Consultant’s attention during the course of this effort.

4. Compensation. Client agrees to compensate Consultant at the rate of $15,000
per month, plus reimbursement for any expenses that may be incurred in travel
outside of the Las Vegas metropolitan area. Client agrees to pay the monthly
amount by the 5th calendar day of each month. Consultant agrees to delay payment
of fees from January 1, 2009 through June 30, 2009 until July 1, 2009. The July
payment shall include all accrued payments. In addition the consultant shall be
compensated with 180,000 warrants per year at a strike price of $.50/share in
the Company. In the event of a change of ownership of the WSG all fees and
warrants due under the full term of the agreement shall be due and payable
immediately upon such change of control. Change of Control shall be defined as a
sale of the company or its assets in whole or in a part greater than 40% of
outstanding shares and/or Company assets.

5. Termination. Client may terminate Consultant’s services at any time upon
written notice personally delivered to Consultant accompanied by payment of all
compensation then due or $50,000, whichever amount is greater.

6. Indemnity. Client, for itself and its successors and assigns, hereby agrees
to indemnify, defend, and hold harmless the Consultant and his administrators,
executors, and personal representatives from and against any and all claims,
demands, liabilities, losses, damages, whether incurred by judgment, settlement,
arbitration or otherwise, costs, expenses, including court costs and attorney
fees, actions, lawsuits, or causes of action of whatsoever nature and kind
resulting from or arising out of the Consultant’s good faith performance of
services under this Agreement.

7. Nondisclosure. Except as required in his services to Client, Consultant will
never, directly or indirectly, use, disseminate or disclose any Confidential
Information belonging to Client. “Confidential Information” means information
disclosed to Consultant or known by Consultant as a consequence of this
engagement, not generally known in the industry in which

 

929859
Consulting Agreement, Page 1
             

 

--------------------------------------------------------------------------------



the Client is engaged, about the Client’s products, processes, and services,
including information related to research, development, inventions, manufacture,
purchasing, accounting, engineering, marketing, merchandising, and selling. Upon
termination of this agreement, Consultant will, on Client’s request, return to
Client all documents, records, notebooks, and similar repositories of or
containing Confidential Information, including copies thereof, obtained from
Client in the course of this engagement.

8. Relationship of the Parties. It is understood that Consultant is an
independent contractor and is not to be considered an agent or employee of
Client for any purpose whatsoever. Client shall not be responsible for
withholding income taxes, social security taxes, or any other type of payroll
taxes for any amounts paid to Consultant under the terms of this Agreement.

9. Applicable Law. This agreement shall be governed by the laws of the State of
Nevada.

10. Entire Agreement. This agreement constitutes the entire understanding
between Client and Consultant and supersedes all prior understandings or
agreements between the parties.

Client:

World Series of Golf, Inc.

/s/ R. Terry Leiweke R. Terry Leiweke President     Consultant:   Slitz &
Company (A Nevada Corporation)   /s/ John F. Slitz, Jr. John F. Slitz, Jr.
President


 

929859
Consulting Agreement, Page 2
             

 

--------------------------------------------------------------------------------